department of the treasury internal_revenue_service washington dc office_of_chief_counsel number release date uil date cc ita preno-153605-02 memorandum for linda r dettery area_counsel cc sb attn janet appel from lewis j fernandez deputy associate chief_counsel income_tax accounting subject wotc panel at msg this memorandum provides a general statement of legal principles regarding the income_tax consequences of an individual’s or a business’ receipt of disaster relief grants from a government we believe this information will help representatives of the internal_revenue_service answer questions they may receive at a business symposium they are attending on date generally governmental grants made to help individuals and families meet disaster- related expenses are not includible in income because they are needs-based payments in this context we do not define need in terms of financial need and it applies equally to all residents of an affected area regardless of their income levels the internal_revenue_service has consistently applied this principle to governmental grants made to individuals affected by disasters for example federal emergency management agency grants to individuals to provide for family or living costs incurred due to a disaster generally governmental grants to businesses that compensate for lost profits are includible in business income however even if a grant is part of business income taxpayers may offset their deductible business_expenses or net operating losses against such grant proceeds in addition depending on the facts and circumstances the purpose of the grant and the character of the expenditures a business may exclude from income or defer tax on preno-153605-02 receipt of grant proceeds again these principles have been consistently applied by the i r s to governmental grants to businesses including community block development grants the department of treasury and the office_of_chief_counsel are expected to issue guidance on the federal_income_tax treatment of governmental grants made to businesses and individuals arising out of a disaster attached is a page that reiterates the above principles at your discretion it may be copied and distributed at the wotc meeting if you have any questions or need to discuss this matter further please contact attachment addendum as stated for example sec_118 allows corporations to exclude from gross_income amounts including governmental grants received as a nonshareholder contribution_to_capital and sec_1033 allows taxpayers to defer recognizing gain on proceeds they receive in connection with the destruction of property if the proceeds are invested in property similarly related in service or use to the destroyed property preno-153605-02 addendum generally governmental grants made to help individuals and families meet disaster- related expenses are not includible in income because they are needs-based payments in this context we do not define need in terms of financial need and it applies equally to all residents of an affected area regardless of their income levels the internal_revenue_service has consistently applied this principle to governmental grants made to individuals affected by disasters for example federal emergency management agency grants to individuals to provide for family or living costs incurred due to a disaster generally governmental grants to businesses that compensate for lost profits are includible in business income however even if a grant is part of business income taxpayers may offset their deductible business_expenses or net operating losses against such grant proceeds in addition depending on the facts and circumstances the purpose of the grant and the character of the expenditures a business may exclude from income or defer tax on receipt of grant proceeds again these principles have been consistently applied by the i r s to governmental grants to businesses including community block development grants the department of treasury and the office_of_chief_counsel are expected to issue guidance on the federal_income_tax treatment of governmental grants made to businesses and individuals arising out of a disaster for example sec_118 allows corporations to exclude from gross_income amounts including governmental grants received as a nonshareholder contribution_to_capital and sec_1033 allows taxpayers to defer recognizing gain on proceeds they receive in connection with the destruction of property if the proceeds are invested in property similarly related in service or use to the destroyed property
